DISMISS and Opinion Filed January 25, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00564-CV

                       TEEL STYLES, Appellant
                                V.
                 CHILDREN’S MEDICAL CENTER, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-11168

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      Appellant filed her brief in this appeal on November 29, 2021. The brief did

not comply with rule 38.1 of the Texas Rules of Civil Procedure. Specifically,

appellant’s brief did not contain (1) a table of contents, (2) a concise statement of

the case, the proceedings or the trial court’s disposition, (3) a concise statement of

the facts supported by record references, (4) a succinct, clear, and accurate statement

of the arguments, (5) appropriate citations to authorities or to the record, or (6) a

proper certificate of compliance. See TEX. R. APP. P. 9.4(i)(3), 38.1(b), (d), (f)‒(i);

Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 895‒96 (Tex. App.—

Dallas 2010, no pet.).
      We notified appellant by letter dated December 9, 2021, informing her that

the brief did not satisfy the requirements of rule 38 and detailing each of the

deficiencies. We directed her to file an amended brief that complied with rule 38.1

by December 19, 2021. We cautioned appellant that failure to do so might result in

the dismissal of this appeal without further notice.

      Appellant then filed a motion for an extension of time, which we granted,

making her amended brief due by January 7, 2022. To date, appellant has not filed

an amended brief, nor has she communicated further with the Court.

      Under these circumstances, we dismiss this appeal. See TEX. R. APP. P. 38.1;

38.8; 42.3(b), (c).



                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE

210564F.P05




                                         –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TEEL STYLES, Appellant                       On Appeal from the 160th Judicial
                                             District Court, Dallas County, Texas
No. 05-21-00564-CV          V.               Trial Court Cause No. DC-20-11168.
                                             Opinion delivered by Chief Justice
CHILDREN’S MEDICAL CENTER,                   Burns. Justices Molberg and Smith
Appellee                                     participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered January 25, 2022




                                       –3–